STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               June 10, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
MICHELLE ADKINS,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0142 (BOR Appeal No. 2047614)
                   (Claim No. 2009089707)

LOGAN COUNTY EMERGENCY AMBULANCE SERVICE,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Michelle Adkins, by Wendle D. Cook, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Logan County Emergency Ambulance
Service, by Bradley A. Crouser, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated January 18, 2013, in
which the Board affirmed an August 20, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s October 28, 2011,
decision denying authorization for chiropractic treatment. The Court has carefully reviewed the
records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Adkins worked for Logan County Emergency Ambulance Service as an emergency
medical technician. On April 27, 2009, she fell down a flight of stairs while trying to carry a
patient from his home. She received several injuries, and her claim was held compensable for an
intervertebral disc without myelopathy, a neck sprain, a lumbar sprain, and a thoracic sprain. Ms.
Adkins began receiving chiropractic care from Cliff D. Hill, D.C., immediately following the
injury. She then came under the care of Panos Ignatiadis, M.D., who performed an anterior
discectomy and fusion surgery to repair the damage to her neck. Following the surgery, Robert
                                                1
Walker, M.D., performed an independent medical evaluation and determined that Ms. Adkins
had reached her maximum degree of medical improvement. Dr. Ignatiadis then requested
authorization for additional chiropractic treatment from Dr. Hill. The claims administrator
granted her authorization for twelve chiropractic visits over the next twelve weeks. Two months
later, Dr. Ignatiadis again requested authorization for additional visits with Dr. Hill. Rebecca
Thaxton, M.D., reviewed Dr. Ignatiadis’s request and found that the requested chiropractic visits
should not be authorized. Dr. Thaxton determined that Ms. Adkins had already received sixty-
four chiropractic visits related to the compensable injury, and she opined that any additional
visits would not be necessary. On October 28, 2011, the claims administrator denied Dr.
Ignatiadis’s request for additional chiropractic visits. Michael R. Condaras, D.C., also reviewed
the request. He found that Ms. Adkins’s condition had remained essentially stable for the last
three months despite continued chiropractic treatment, and he opined that any additional
treatment would not improve her condition. On August 20, 2012, the Office of Judges affirmed
the claims administrator’s decision. The Board of Review affirmed the Order of the Office of
Judges on January 18, 2013, leading Ms. Adkins to appeal.

       The Office of Judges concluded that the evidence in the record did not support
authorizing the requested additional chiropractic treatment with Dr. Hill. The Office of Judges
noted that Ms. Adkins had received over sixty separate chiropractic visits with Dr. Hill and
determined that any additional visits would exceed the treatment guidelines provided under West
Virginia Code of State Rules § 85-20-46 (2006). The Office of Judges further determined that
Ms. Adkins’s treating physicians, Dr. Ignatiadis and Dr. Hill, did not provide sufficient
documentation to justify authorizing treatment in excess of these guidelines. Finally, the Office
of Judges found it particularly compelling that Dr. Condaras, a chiropractor, believed that the
requested additional treatment would not improve Ms. Adkins’s condition. The Board of Review
adopted the findings of the Office of Judges and affirmed its Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Adkins has not demonstrated that the requested chiropractic treatment with Dr. Hill
is medically related and reasonably required to treat her compensable injury. Ms. Adkins has
received over sixty chiropractic visits, including several visits after Dr. Walker determined that
she had reached her maximum degree of medical improvement. Any additional chiropractic
treatment would clearly exceed the provision of West Virginia Code of State Rules § 85-20-46.7
(2006), which permits a maximum of twelve separate treatments within fourteen months of the
date of injury. The evidence in the record does not indicate that this is an extraordinary case in
which additional chiropractic treatment outside these limitations would be justified. Instead, the
evidence supports the opinion of Dr. Condaras that the requested treatment is not likely to
improve Ms. Adkins’s condition.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                2
                                   Affirmed.


ISSUED: June 10, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3